Citation Nr: 0920979	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-00 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for residuals of a tubal 
ligation reversal.      


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran had active service from February 1986 to August 
1989.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC.  

In June 2006, the Board remanded this matter for additional 
medical inquiry.  Moreover, in July 2008, the Board requested 
a medical opinion from the Veteran's Health Administration 
(VHA opinion).  The Board received the opinion in December 
2008.  


FINDING OF FACT

The Veteran has not experienced chronic residuals from her 
in-service tubal ligation reversal.  


CONCLUSION OF LAW

Residuals from a tubal ligation reversal were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for residuals of an in-
service tubal reversal.  In the interest of clarity, the 
Board will initially discuss whether this claim has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claim, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the Veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided the Veteran with a VCAA notification letter in 
August 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA 
informed the Veteran of the elements of her claim, and of the 
evidence needed to substantiate her claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant 
provide any evidence in his/her possession that pertains to 
the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And VA advised the Veteran of the respective 
duties of the VA and of the Veteran in obtaining evidence 
needed to substantiate her claim.  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran prior to the initial 
adjudication of her claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  
Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
Following the full and proper notice in August 2006, VA, in a 
November 2007 Supplemental Statement of the Case, 
readjudicated the Veteran's claim.  See Mayfield, supra.  As 
such, the Veteran has not been prejudiced by the untimely 
notice.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the Veteran the 
opportunity to appear before hearings to voice her 
contentions.  VA provided the Veteran with VA compensation 
examinations for her claim.  And VA sought and received a VHA 
letter that addresses her claim.  In response to the 
representative's comments, the identity of the VHA physician 
was expressly provided.           

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding her claim here.  

II.  The Merits of the Claim for Service Connection

Prior to entering service in 1986, the Veteran underwent a 
bilateral tubal ligation in 1983.  During service, in 1987, 
the Veteran underwent a reverse tubal ligation.  Following 
service, in 1990, the Veteran again underwent a repeat 
bilateral tubal ligation.  In December 1999, the Veteran 
claimed service connection for disorders claimed as residuals 
of her 1987 in-service tubal reversal.  

The record supports her claim to having current disorders.  
The voluminous medical evidence of record - from both VA and 
private providers - shows the Veteran with a history of 
ectopic pregnancy, cholecystectomy, hysterectomy, left-side 
nephrectomy, left-side salpingo-oophorectomy, right-side 
salpingectomy, appendectomy, gall bladder removal, ovarian 
cysts, uterine fibroids, pelvic inflammatory disease, 
vaginitis (VA service connected this disorder in January 
1990), and psychiatric disorders.     

The Board finds service connection unwarranted here, however.  
The preponderance of the evidence indicates that the 
Veteran's disorders are not related to her 1987 in-service 
tubal reversal.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim for benefits the evidence must 
preponderate against that claim).      

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2008).  

In general, to establish direct service connection for a 
disability, a claimant must submit the following:  First, 
medical evidence of a current disability.  Second, medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
And third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

As indicated earlier, the evidence demonstrates that the 
Veteran has current disorders that form the basis of her 
claim, and the record demonstrates that the Veteran underwent 
a tubal reversal during service in 1987.  As such, the first 
and second elements of Pond are established here.  See Pond, 
supra.  

But a finding of service connection would not be warranted 
here because the preponderance of the medical evidence 
indicates no nexus between the Veteran's current disorders 
and her in-service surgery.  

The Veteran has undergone several VA compensation gynecology 
examinations - in April 2000, December 2001, August 2003, and 
December 2006.  In the reports in the record, each examiner 
discussed the Veteran's numerous gynecological disorders.  
But none found any one of these disorders to be a residual of 
the in-service tubal reversal.  In fact, the December 2006 
examiner, who indicated that he reviewed the claims, and who 
issued January and May 2007 addenda, stated specifically that 
the Veteran's in-service tubal reversal was not related to 
her uterine fibroids or ovarian cysts.  Moreover, the 
December 2008 VHA reviewing physician indicated that the 
Veteran did not have residuals of her in-service tubal 
reversal.  With regard to the Veteran's cysts, the physician 
stated that the cysts were likely not a consequence of the 
Veteran's in-service tubal reversal.  Rather, the Veteran's 
cysts were attributed to the Veteran's functioning ovary.  He 
stated that the Veteran's cysts are likely a result of normal 
physiological phenomena.        

Though the Veteran underwent surgery in service, there is no 
medical evidence of record showing that the in-service tubal 
reversal caused a chronic disorder either in service, or 
following service.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997) (a disorder may be 
service connected if the evidence of record reveals that the 
Veteran currently has a disorder that was chronic in service 
or, if not chronic, that was seen in service with continuity 
of symptomatology demonstrated thereafter, and competent 
evidence relates the present disorder to that 
symptomatology).

Hence, the third element of Pond is not established in this 
matter.  An award of service connection is unwarranted here, 
therefore.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the Veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the Veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

	
ORDER

Entitlement to service connection for residuals of a tubal 
ligation reversal is denied.        



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals 




 Department of Veterans Affairs


